Tuck, J.,
delivered the opinion of this court.
The act of 1854, ch. 204, under which the Charles Street Avenue was commenced, was passed for the public convenience and benefit, by affording an additional highway between Baltimore city and the county, the termini and route of the road being indicated in the act. It does not appear that the owners of property on the line of tire road were parties to this legislation, and assented to the act, even conceding that that would have furnished an equity against its further construction 'in the direction proposed. It is a law passed in the exercise of legislative authority clearly possessed by the State, by virtue of which the company were authorized to condemn and appropriate private property for the uses of their charter. The appellees may have had private views in giving their support in furtherance of the plan for this improvement, but if these are likely to be frustrated by the conduct of the company, as now complained of, there is nothing in the act to show, that *543the plan was to fail altogether on that account. Wo may therefore lay out of view all that is averred in the bill, as to what the appellees expected to have enjoyed by opening this avenue.
We need not review the English canal and rail road cases referred to in the argument, because the mode of obtaining such grants of power from Parliament, is different from the legislative practice in this State, and the cases differ in other respects. We must take this charter as we find it on the statute book, and give it operation and effect according to the intention of the Legislature, to be gathered from its provisions.
It may be conceded that, apart from the twelfth section, the company would have been confined to a direct line to “Clover Hill.” Rut, then, it might have passed through buildings, yards, and orchards, without the assent of ¡heir owners, by force of ¡lie authority conferred by the tenth section, to condemn property for the location and construction of the road. This beiug so, the case must depend upon the effect to be given to the twelfth section, and the construction to be placed upon the whole act. In this aspect, one of two conclusions must be arrived at; either that the company must be permitted to diverge from the route indicated, as far as may be necessary to comply with the terms of that section, or the improvement must cease altogether, if such obstacles are presented, and the owners will not agree to have their buildings, yards, and orchards, appropriated for the purposes of the law; and the question for our decision is, which of these two results did the Legislature intend?
It was said, in argument, that if the Legislature had intended an avenue should be made by any other than a direct line to “Clover Hill,” the law would have so provided. We think that no satisfactory conclusion can be deduced from the want of express words conferring such a power, because it may as reasonably be said, that if the avenue was to have been opened to that point, by a direct line and no other, and the Legislature had designed that the public convenience should bo promoted by having an additional highway, only in the event of its be*544ing straight as far as “Clover Hill,” appropriate language would have been employed to give that effect to the twelfth section. But this was not done. The act clothes the company with ample powers to make a public improvement, imposing terms of restriction, as to the condemnation of particular kinds df property, and we are asked to say that these, by necessary implication, were designed to defeat the' purposes of the grant, if the contingency mentioned in that section should arise.. We think the whole act must be considered in connection with what was the expressed purpose of the State in conferring those powers upon the company. And, seeing that the public benefit was in the contemplation of the Legislature, and that the act does not destroy or take away the authority of the company, upon the state of things referred to in the 12th section, the prohibitory words employed should be construed as merely requiring a change in the location of the road at such points, and not as a cesser of the corporate franchise.
Being of opinion that the injunction was improvidently issued, the order appealed from will be reversed.

Order reversed.